DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-26 of US Application No. 17/247,694, filed on 21 December 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 21 December 2020 (2) have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 10-17 of U.S. Patent No. 10,875,526 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of the rejected claims are taught by the claims of U.S. Patent No. 10,875,526 B2.

Regarding claim 1, U.S. Patent No. 10,875,526 B2 teaches:
a camera comprising a lens and an image sensor, wherein the camera is disposed at a vehicle equipped with said vehicular vision system and has a field of view exterior of the equipped vehicle (a camera comprising a lens and an image sensor, wherein the camera is disposed at a vehicle equipped with said vehicular vision system so as to have a field of view exterior of the equipped vehicle – claim 1); a distance sensor disposed at the equipped vehicle and having a field of sensing exterior of the equipped vehicle (distance sensor disposed at the equipped vehicle so as to have a field of sensing exterior of the equipped vehicle – claim 1); wherein the distance sensor comprises a plurality of infrared light-emitting light sources, and wherein the distance sensor senses infrared light (wherein the distance sensor comprises a plurality of infrared light-emitting light sources, and wherein the distance sensor senses infrared light – claim 1); a controller comprising at least one processor, wherein image data captured by the camera and sensor data captured by the distance sensor are processed at the controller (a controller comprising at least one processor, wherein image data captured by the camera and sensor data captured by the distance sensor are processed at the controller – claim 1); wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, detects an object present in the field of view of the camera and in the field of sensing of the distance sensor (wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, detects an object present in the field of view of the camera and in the field of sensing of the distance sensor – claim 1); wherein the controller determines distance to the detected object based at least in part on difference between position of the detected object in image data captured by the camera and position of the detected object in sensor data captured by the distance sensor (wherein the controller determines the distance to the detected object based at least in part on difference between the position of the detected object in image data captured by the camera and the position of the detected object in sensor data captured by the distance sensor – claim 1); wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, and responsive to the determined distance to the detected object, determines that the detected object represents a collision risk (wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, and responsive to the determined distance to the detected object, determines that the detected object represents a collision risk – claim 1); and wherein, responsive to determination that the detected object represents a collision risk, the controller controls the equipped vehicle to mitigate the collision risk (wherein, responsive to determination that the detected object represents a collision risk, the controller carries out at least one action selected from the group consisting of (i) informing a driver of the equipped vehicle of the collision risk and (ii) controlling the equipped vehicle to mitigate the collision risk – claim 1).  

Regarding claim 17, U.S. Patent No. 10,875,526 B2 teaches:
a camera comprising a lens and an image sensor, wherein the camera is disposed at a vehicle equipped with said vehicular vision system and has a field of view exterior of the equipped vehicle (a camera comprising a lens and an image sensor, wherein the camera is disposed at a vehicle equipped with said vehicular vision system so as to have a field of view exterior of the equipped vehicle – claim 1); a distance sensor disposed at the equipped vehicle and having a field of sensing exterior of the equipped vehicle (distance sensor disposed at the equipped vehicle so as to have a field of sensing exterior of the equipped vehicle – claim 1); wherein the distance sensor comprises a plurality of infrared light-emitting light sources, and wherein the distance sensor senses infrared light (wherein the distance sensor comprises a plurality of infrared light-emitting light sources, and wherein the distance sensor senses infrared light – claim 1); a controller comprising at least one processor, wherein image data captured by the camera and sensor data captured by the distance sensor are processed at the controller (a controller comprising at least one processor, wherein image data captured by the camera and sensor data captured by the distance sensor are processed at the controller – claim 1); wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, detects an object present in the field of view of the camera and in the field of sensing of the distance sensor (wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, detects an object present in the field of view of the camera and in the field of sensing of the distance sensor – claim 1); a display disposed in an interior of the equipped vehicle and viewable by a driver of the equipped vehicle, and wherein the display displays video images derived from image data captured by the camera, and wherein the displayed video images include images of the detected object (a display disposed in an interior of the equipped vehicle and viewable by a driver of the equipped vehicle, and wherein the display displays video images derived from image data captured by the camera, and wherein the displayed video images include images of the detected object – claim 10); wherein the controller determines distance to the detected object based at least in part on difference between position of the detected object in image data captured by the camera and position of the detected object in sensor data captured by the distance sensor (wherein the controller determines the distance to the detected object based at least in part on difference between the position of the detected object in image data captured by the camera and the position of the detected object in sensor data captured by the distance sensor – claim 1); wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, and responsive to the determined distance to the detected object, determines that the detected object represents a collision risk (wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, and responsive to the determined distance to the detected object, determines that the detected object represents a collision risk – claim 1); and wherein, responsive to determination that the detected object represents the collision risk, the controller alerts a driver of the equipped vehicle of the collision risk wherein, responsive to determination that the detected object represents a collision risk, the controller carries out at least one action selected from the group consisting of (i) informing a driver of the equipped vehicle of the collision risk and (ii) controlling the equipped vehicle to mitigate the collision risk – claim 1).  

Regarding claim 25, U.S. Patent No. 10,875,526 B2 teaches:
a camera comprising a lens and an image sensor, wherein the camera is disposed at a vehicle equipped with said vehicular vision system and has a field of view exterior of the equipped vehicle (a camera comprising a lens and an image sensor, wherein the camera is disposed at a vehicle equipped with said vehicular vision system so as to have a field of view exterior of the equipped vehicle – claim 1); a distance sensor disposed at the equipped vehicle and having a field of sensing exterior of the equipped vehicle (distance sensor disposed at the equipped vehicle so as to have a field of sensing exterior of the equipped vehicle – claim 1); wherein the distance sensor comprises a plurality of infrared light-emitting light sources, and wherein the distance sensor senses infrared light (wherein the distance sensor comprises a plurality of infrared light-emitting light sources, and wherein the distance sensor senses infrared light – claim 1); a controller comprising at least one processor, wherein image data captured by the camera and sensor data captured by the distance sensor are processed at the controller (a controller comprising at least one processor, wherein image data captured by the camera and sensor data captured by the distance sensor are processed at the controller – claim 1); wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, detects an object present in the field of view of the camera and in the field of sensing of the distance sensor (wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, detects an object present in the field of view of the camera and in the field of sensing of the distance sensor – claim 1); wherein the controller determines distance to the detected object based at least in part on difference between position of the detected object in image data captured by the camera and position of the detected object in sensor data captured by the distance sensor (wherein the controller determines the distance to the detected object based at least in part on difference between the position of the detected object in image data captured by the camera and the position of the detected object in sensor data captured by the distance sensor – claim 1); wherein the controller determines whether the detected object falls within a category of objects that represent objects of interest based at least in part on processing of image data captured by the camera (wherein, prior to determining whether the detected object represents a collision risk, the controller determines whether the detected object falls within a category of objects that represent objects of interest based at least in part on processing of image data captured by the camera – claim 8); 27 37267961.1wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, and responsive to determination that the detected object falls within a category of objects that represent objects of interest, and responsive to the determined distance to the detected object, determines that the detected object represents a collision risk (wherein the controller, responsive to processing at the controller of image data captured by the camera and of sensor data captured by the distance sensor, and responsive to the determined distance to the detected object, determines that the detected object represents a collision risk – claim 1); wherein, responsive to determination that the detected object represents the collision risk, the controller controls braking of the equipped vehicle to mitigate collision by the equipped vehicle with the detected object; and wherein the detected object comprises a person (responsive to determination that the detected object represents the collision risk, the controller controls braking of the equipped vehicle – claim 5).

Regarding dependent claims 2-16, 18-24, and 26, the following table correlates the claims of the instant application to corresponding claims of U.S. Patent No. 10,875,526 B2: 
17/247,694
10,875,526
2
10
3
10
4
14
5
15
6
16
7
11
8
12
9
13
10
1
11
1
12
5
13
17
14
7
15
8
16
9
18
10
19
14
20
15
21
16
22
11
23
12
24
13
26
17



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666